TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-13-00189-CV



      Hunt County Community Supervision and Corrections Department, Appellant

                                              v.

                                 Christina Gaston, Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
   NO. D-1-GN-11-003857, HONORABLE AMY CLARK MEACHUM, JUDGE PRESIDING



                                         ORDER

PER CURIAM

              The mandate in this cause issued by the Court on December 4, 2014, is hereby

withdrawn.

              It is ordered on December 5, 2014.



Before Chief Justice Jones, Justices Pemberton and Rose